DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-15, 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-XII, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 6, 2021.
Drawings
The drawings are objected to because the recitation of “at least one raker tooth,” as set forth in Claim 7, is not identified in the drawings. 
Figures 2B, 3A, 4 and 9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the features cancelled from the claims:	● In Claim 1, “each cutting element comprises a cutting element body, a cutting element tooth, or both…” Examiner notes that if the “cutting element tooth” is shown in the elected Species, it must be identified. 	● In Claim 9, “wherein the cutting surface is curved or “U” shaped, wherein said cutting surface is a blade, edge, tooth, ridge, notch, groove or a combination thereof.”	● In Claim 10, “said cutting tooth.” If this feature is represented in the drawings, it .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:	● The recitation of “at least one raker tooth” as set forth in Claim 7 is not provided with a reference number in the disclosure.  	● The specification identifies “at least two anti-kickback connecting links (230A and 230B) but does not specifically identify “a connecting link arm.” 
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  	Claim 4, lines 2-3 should be corrected as follows: “cutting apparatus and reinstalled in the opposing orientation to engage the [[cuttings]] cutting surfaces oriented in the opposing direction. 	Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 	● Claim 8, line 3, “means of a partially elongated element”
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 16 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 1, line 2 recites, “a plurality of cutting elements, said each cutting element comprises…” This limitation has the following issues:	● The Specification provides contradicting descriptions of what constitutes a “cutting element.” For example, page 7, lines 10-11 state, “[e]xamples of the cutting element include but are not limited to one or more protrusions, blades, ridges, notches, grooves, and the like…” Alternatively, page 9, lines 9-10 state, “a cutting element tooth (#210) may comprise a generally L-shaped protrusion that projects upwardly and outwardly from a cutting element body (#205).” Subsequently, page 13, lines 13-15 state, “the top portion of each cutting element, such as a cutting element tooth, may face upwardly away from the chainsaw bar and may comprise one or more protruding flanged teeth, with each flanged tooth comprising at least two cutting surface.” In light of these varying descriptions, it is unclear if the Applicant intends for the “cutting element” to correspond to “one or more protrusions, blades, ridges, notches, grooves, and the like,” as set forth on page 7 of the Specification, or if the cutting element is formed by a wherein each of the plurality of cutting elements comprises…”	Claim 1, lines 3-5 recite, “wherein said cutting elements are configured with at least two cutting surfaces oriented in at least two different directions…” There are only two orientations the elected embodiment can be oriented on the guide bar of the chain saw, and the recitation of “at least two different directions” suggests there may be more than two directions with which the cutting surfaces may be oriented. It is unclear how the cutting surfaces can be oriented in any more than two directions.	Claim 1, lines 5-7 recite, “thereby allowing a single cutting apparatus to sufficiently penetrate a substance via moving in at least two different directions defined by the different directions of orientation of the cutting surfaces.” It is unclear what defines “sufficiently penetrate.” How deep must the cutting surfaces penetrate a substance being cut in order to be considered “sufficiently penetrate[d].”	Claim 2 recites, “at least one partially flexible elongated element, wherein said elongated element allows attachment of more than one cutting elements to form a continuous chain of cutting elements, wherein the cutting element is arranged on the flexible elongated element in a manner so that at least two cutting surfaces 
	● As currently written, the “cutting apparatus” is only defined by “a plurality of cutting elements” (Claim 1) and “at least one partially flexible elongated element” (Claim 2). If “the elongated element” does correspond to the recitation of “at least one partially flexible elongated element,” then the “cutting apparatus” is formed by or comprises the the elongated element about the cutting apparatus or a portion thereof,” wherein the “elongated element” is driven around itself. 	Claim 6 recites, “at least one sprocket link drive is designed to move in the direction in which the cutting surface is oriented, at least one sprocket link drive is designed to move in a direction opposite to the orientation of the cutting surface, or both.” This limitation has the following issues:	● There is insufficient antecedent basis for “at least one sprocket link drive” in the claim. Claim 6 introduces “at least one” of these structures, suggesting there may be more than one of them but there is only a singular “sprocket link drive” introduced in the preceding claim. It is unclear if the recitation of “at least one sprocket link drive” is referring to “a sprocket drive link,” as set forth in line 2 of Claim 3, or if “at least one sprocket link drive” is referring to additional and separate structures. Examiner notes the recitation of “sprocket link drive” needs to be corrected to “sprocket drive link.”	● Claim 1 previously recites, “at least two cutting surfaces…” it is unclear if the recitations of “the cutting surface” set forth in Claim 6 are referring to one or either of the “at least two cutting surfaces” recited in Claim 1 or separate cutting surfaces.	Claim 7 recites, “wherein said cutting element comprises at least one raker tooth that converges distally from the cutting element body at a sharp tip end.” This limitation has the following issues:	● It is unclear what structure “converges distally from the cutting element body.”	● It is unclear what structure has a “sharp tip end.” In other words, it is unclear if the “at least one raker tooth” has “a sharp tip end” or if “the cutting element body” has “a 	● It is unclear what is included within the scope of “L-shaped protrusion.” Examiner notes that page 9, lines 9-10 of the Specification state, “a cutting element tooth (#210) may comprise a generally L-shaped protrusion that projects upwardly and outwardly from a cutting element body (#205).	Claim 11 recites, “wherein the cutting surface is oriented in same direction or substantially opposite direction on opposing distal ends of the cutting element, cutting element body, cutting element tooth or a combination thereof.” This limitation has the following issues:	● There is insufficient antecedent basis for “the cutting surface” in the claims. It is unclear if “the cutting surface” set forth in Claim 11 is related to one of the “at least two cutting surfaces” previously recited in line 4 of Claim 1 or if it is intended to be a separate cutting surface.	● It is unclear what scope is defined by the recitation of “the cutting surface is oriented in [the] same direction” since it is unclear if “the cutting surface” is related to the “at least two cutting surfaces” set forth in Claim 1 and their relative directions of movement.	● In the elected embodiment, it is unclear what structure constitutes the “cutting element tooth.” This structure is only identified with reference character “210” in a non-elected embodiment (see, for example, figs. 6A-6D, 7 and 8). Examiner notes that page 9, lines 9-10 of the Specification state, “a cutting element tooth (#210) may comprise a generally L-shaped protrusion that projects upwardly and outwardly from a cutting element body (#205). 	Claim 12, lines 1-3 recite, “the cutting apparatus can be moved by an internal 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

As best understood, Claims 1, 2, 4, 5, 7-11, 16, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olmr (US Patent 3,945,288). 	Regarding Claim 1, Olmr discloses a cutting apparatus (figs. 1 and 5), comprising:	a plurality of cutting elements (cutting link 25), said each cutting element comprises a cutting element body (26), a cutting element tooth (28), or both, wherein said cutting elements are configured with at least two cutting surfaces (29, 30) oriented in at least two different directions (col. 2, lines 46-51), thereby allowing a single cutting apparatus to sufficiently penetrate (col. 2, lines 55-57) a substance via moving in at least two different directions defined by the different directions of orientation of the cutting surfaces (col. 2, lines 46-51).	Regarding Claim 2, Olmr discloses at least one partially flexible elongated element (connecting link 35), wherein said elongated element allows attachment of more than one cutting elements (25) to form a continuous chain of cutting elements (fig. 5), wherein the cutting element is arranged on the flexible elongated element in a manner so that at least two cutting surfaces (29, 30) face substantially opposite directions (fig. 5), the cutting apparatus is configured to move in a revolving motion (the cutting apparatus corresponds to an endless saw chain 15 that is driven around guide bar 15)  to allow the cutting surfaces oriented in one direction to engage at a time In a cutting position (col. 2, lines 46-51).	Regarding Claim 4, Olmr discloses the elongated element is removed from the cutting apparatus and reinstalled in the opposing orientation to engage the cuttings surfaces oriented in the opposing direction. Olmr states, “the saw chain 24 [can] be used in either direction” (col. 2, lines 49-50).	Regarding Claim 5, Olmr discloses the elongated element is adjusted between the first and second revolving directions by reversing the direction of applied force from, a power source that drives the elongated element about the cutting apparatus or a portion thereof. By removing the chain and positioning the chain in the opposite orientation so the second set of cutting surfaces is utilized, the driving force imparted by the chain saw on the elongated element is reversed with respect to the reference frame of the elongated element (the saw chain itself).	Regarding Claim 7, Olmr discloses said cutting element (25) comprises at least one raker tooth (32) that converges distally from the cutting element body at a sharp tip end (fig. 8).	Regarding Claim 8, Olmr discloses said catting element body(26) comprises at least one opening (27), wherein said opening allows one cutting element to the movably attached to another cutting element by means of a partially flexible elongated element (connecting link 35).	Regarding Claim 9, Olmr discloses the cutting surface is curved or “U” shaped, wherein said cutting surface is a blade, edge, tooth, ridge, notch, groove or a combination thereof (figs. 4, 5 and 8-10).	Regarding Claim 10, Olmr discloses said cutting tooth is a “L” shaped protrusion that projects upwardly and outwardly from the cutting element body (col. 2, lines 41-42).	Regarding Claim 11. Olmr discloses the cutting surface (29, 30) is oriented in same direction or substantially opposite direction on opposing distal ends of the cutting element (25), cutting element body (26), cutting element tooth (28) or a combination thereof (see figs. 5 and 8).	Regarding Claim 12, Olmr discloses the cutting elements can be moved by an internal combustion engine (14), a human applied force (the user applies a force through handles 13) or a combination thereof (col. 2, lines 12-20).	Regarding Claim 16, Olmr discloses the apparatus comprises at least two sets of cutting elements (one on each side of cutting section 28, see fig. 8), wherein one set of cutting elements comprises cutting surfaces (29) oriented in a first direction so as to be engaged when the apparatus moves in a first cutting direction against a material to be cut and wherein the second set of cutting elements comprises cutting surfaces (30) oriented in a second direction so as to he engaged when the cutting apparatus moves in a second cutting direction against the material to be cut (col. 2, lines 46-50).	Regarding Claim 19, Olmr discloses the cutting surfaces (29, 30) are oriented in opposing directions (see figs. 5 and 8).	Regarding Claim 21, Olmr discloses the components (figs. 4 and 10) of the cutting apparatus are held together by at least one rivet (45).
As best understood, Claims 1-12, 16 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canon (US Patent Publication 2013/0152760).	Regarding Claim 1, Canon discloses a cutting apparatus (figs. 1-6), comprising:	a plurality of cutting elements (12, 14), said each cutting element comprises a cutting element body (15), a cutting element tooth (30), or both, wherein said cutting elements are configured with at least two cutting surfaces (leading edge 36 on each respective cutting element 12, 14) oriented in at least two different directions (paragraph 0018, lines 7-12), thereby allowing a single cutting apparatus to sufficiently penetrate (the cutting apparatus is designed to cut through wood) a substance via moving in at least two different directions defined by the different directions of orientation of the cutting surfaces (paragraph 0018, lines 12-15).	Regarding Claim 2, Canon discloses at least one partially flexible elongated element (annotated fig. 3), wherein said elongated element allows attachment of more than one cutting elements (12, 14) to form a continuous chain of cutting elements (fig. 3), wherein the cutting element is arranged on the flexible elongated element in a manner so that at least two cutting surfaces (the leading edge 36 on each respective cutting element 12, 14) face substantially opposite directions (paragraph 0018, lines 7-17), the cutting apparatus is configured to move in a revolving motion (the cutting apparatus corresponds to an endless saw chain 10 that is driven around guide bar B) to allow the cutting surfaces oriented in one direction to engage at a time in a cutting position (paragraph 0018, lines 7-17).
    PNG
    media_image1.png
    343
    564
    media_image1.png
    Greyscale
	Regarding Claim 3, Canon discloses each of the cutting elements (12, 14) is pivotally attached to a sprocket drive link (18) as well as a connecting arm link (paragraph 0009, lines 8-10) to connect to an adjacent sprocket drive link and/or an adjacent cutting element, thereby creating a series of interconnected cutting demerits and sprocket drive links along the elongated dement (fig. 5). 	Regarding Claim 4, Canon discloses the elongated element is removed from the cutting apparatus and reinstalled in the opposing orientation to engage the cuttings surfaces oriented in the opposing direction (paragraph 0018, lines 7-17).	Regarding Claim 5, Canon discloses the elongated element is adjusted between the first and second revolving directions by reversing the direction of applied force from, a power source that drives the elongated element about the cutting apparatus or a portion thereof (paragraph 0018, lines 7-17).	Regarding Claim 6, Canon discloses at least one sprocket drive link (18) is designed to move in the direction in which the cutting surface (36) is oriented, at least one sprocket link drive (18) is designed to move in a direction opposite to the orientation of the cutting surface (36), or both (fig. 3).	Regarding Claim 7, Canon discloses said cutting element (12, 14) comprises at least one raker tooth (25) that converges distally from the cutting element body at a sharp tip end (26).	Regarding Claim 8, Canon discloses said cutting element body (15) comprises at least one opening (“aligned bores 16,” paragraph 0019, lines 6-7), wherein said opening allows one cutting element to the movably attached to another cutting element by means of a partially flexible elongated element (paragraph 0019, lines 6-8).	Regarding Claim 9, Canon discloses the cutting surface (forward edge 36) is curved or “U” shaped, wherein said cutting surface is a blade, edge, tooth, ridge, notch, groove or a combination thereof (see figs. 3-6).	Regarding Claim 10, Canon discloses said cutting tooth (30) is a “L” shaped protrusion that projects upwardly and outwardly from the cutting element body (paragraph 0009, lines 10-13).	Regarding Claim 11. Canon discloses the cutting surface (36) is oriented in same direction of the cutting element (fig. 6), cutting element body (15), cutting element tooth (30) or a combination thereof (see figs. 2, 3 and 6).	Regarding Claim 12, Canon discloses the cutting elements can be moved by an electric motor (M), a human applied force (the user applies a force through handles visible in fig. 1) or a combination thereof (paragraph 0018, lines 1-4).	Regarding Claim 16, Canon discloses the apparatus comprises at least two sets of cutting elements (S1, S2), wherein one set of cutting elements comprises cutting surfaces (forward edge 36 in S1) oriented in a first direction so as to be engaged when the apparatus moves in a first cutting direction against a material to be cut and wherein the second set of cutting elements comprises cutting surfaces (forward edge 36 in S2) oriented in a second direction so as to he engaged when the cutting apparatus moves in a second cutting direction against the material to be cut (paragraph 0018, lines 7-17).	Regarding Claim 19, Canon discloses the cutting surfaces (forward edge 36 on each cutting tooth element) are oriented in opposing directions (in respective alternating chain sections S1 and S2,” paragraph 0018, lines 4-6; see fig. 2).	Regarding Claim 20, Canon discloses the cutting apparatus comprises an anti-kickback feature, wherein the anti-kickback feature includes at least one anti-kickback connecting link (identified as “18AK” in paragraph 0023) moves in a direction in which the cutting surface is oriented to move, wherein at least one anti-kickback connecting link moves in a direction opposite to the orientation of the cutting surface or both (paragraph 0023).	Regarding Claim 21, Canon discloses the components (fig. 3) of the cutting apparatus are held together by at least one rivet (44).	Regarding Claim 22, Canon discloses the cutting element tooth comprises at least one steel cutting edge (paragraph 0019, lines 3-5). This portion of Canon states the “elongated body 15 which is generally planar fabricated from a suitable, high-quality steel,” wherein the cutting element tooth is formed monolithically with said elongate body 15 so as to be formed from steel, thereby having “at least one steel cutting edge.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Benefiel (US Patent 1,339,091) discloses a cutting element for a chain saw with at least two cutting surfaces oriented in two different directions (figs. 1-3).	● Wolf (US Patent 2,165,524) discloses a chainsaw chain with a cutting insert (94) with at least two cutting surfaces (97) oriented in separate directions (fig. 10).	● Dunnington (US Patent 2,755,828) discloses a cutting element for a chainsaw cutting chain with multiple cutting surfaces per cutting element that point in the same direction (fig. 1), wherein the chain has sprocket drive links (11) and connecting arm links (12). 	● Stihl (US Patent 2,912,968) discloses a chainsaw with at least two material removing surfaces on a cutting element (fig. 18).	● Schulz (US Publication 2013/0319201) discloses a saw chain structure with a sprocket drive link (37) and a connecting link arm (30).	● Buchholtz et al (US Publication 2015/0273729) discloses a saw chain structure (fig. 14) with a sprocket drive link (62) and a connecting link arm (60).	● Harfst et al (US Publication 2017/0197327) discloses a cutting element (1204) with two cutting surfaces (1216, 1217) oriented in two different directions (Fig. 12A). 	● Hodgkinson (US 2020/0316811) discloses a bi-directional chainsaw chain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511.  The examiner can normally be reached on Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        July 8, 2021


/Jason Daniel Prone/Primary Examiner, Art Unit 3724